DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 are allowed.
Regarding claim 1,
The prior art of record does not disclose alone or in combination:
A rotation electric machine controller that controls a rotation electric machine, the rotation electric machine controller comprising: a torque command value acquisition section that acquires a torque command value for the rotation electric machine; and a setting section that sets a negative limit value limiting a d-axis current command value of the rotation electric machine, the d-axis current command value being calculated in accordance with the torque command value, wherein: in a state in which the torque command value is greater than a predetermined reference command value due to induced voltage generated by rapid rotation of the rotation electric machine due to user input, the setting section reduces induced voltage generated at a q-axis by decreasing the negative limit value of the d-axis current command value such that an absolute value of the negative limit value is (i) greater than an absolute value of the negative limit value set in a state in which the torque command value is equal to or less than the predetermined reference command value, and (ii) less than an absolute value of a predetermined lower limit value that is determined by a rated current of the rotation electric wherein in a case where the torque command value is equal to or less than the predetermined reference command value, the setting section sets the negative limit value of the d-axis current command value to (i) linearly decrease from a negative first reference value to a negative second reference value in a first range having a q-axis current varied from zero to a first q-axis current, (ii) keep at the negative second reference value in a second range having the q-axis current varied from the first q-axis current to a second q-axis current, and (iii) linearly increase from the negative Page 2 of 9second reference value to zero in a third range having the q-axis current varied from the second q- axis current to the rated current of the rotation electric machine.

Regarding claim 8,
The prior art of record does not disclose alone or in combination:
A rotation electric machine controller that controls a rotation electric machine, the rotation electric machine controller comprising: at least one ECU that is configured to acquire a torque command value for the rotation electric machine, and set a negative limit value limiting a d-axis current command value of the rotation electric machine, the d-axis current command value being calculated in accordance with the torque command value, in a state in which the torque command value is greater than a predetermined reference command value due to induced voltage generated by rapid rotation of the rotation electric machine due to user input, the at least one ECU reduces induced voltage generated at a q-axis by decreasing the negative limit value of the d-axis current command value such that an absolute value of the negative limit value is (i) greater than an absolute value of the negative limit value set in a state in which the torque command value is equal to or less than the predetermined reference command value, and (ii) less than an absolute value of a predetermined lower limit value that is determined by a rated current of the rotation electric machine, wherein in a case where the torque command value is equal to or less than the predetermined reference command value, the at least one ECU sets the negative limit value of the d-axis current command value to (i) linearly decrease from a negative first reference value to a negative second reference value in a first range having a q-axis current varied from zero to a first q-axis current, (ii) keep at the negative second reference value in a second range having the q-axis current varied from the first q-axis current to a second q-axis current, and (iii) linearly increase from the negative second reference value to zero in a third range having the q-axis current varied from the second q- axis current to the rated current of the rotation electric machine.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 8, the prior art of record does not disclose alone or in combination:
A rotation electric machine controller that controls a rotation electric machine, the rotation electric machine controller comprising: at least one ECU that is configured to acquire a torque command value for the rotation electric machine, and set a negative limit value limiting a d-axis current command value of the rotation electric machine, the d-axis current command value being calculated in accordance with the torque command value, wherein: Page 5 of 9in a state in which the torque command value is greater than a predetermined reference command value due to induced voltage generated by rapid rotation of the rotation electric machine due to user input, the at least one ECU reduces induced voltage generated at a q-axis by decreasing the negative limit value of the d-axis current command value such that an absolute value of the negative limit value is (i) greater than an absolute value of the negative limit value set in a state in which the torque command value is equal to or less than the predetermined reference command value, and (ii) less than an absolute value of a predetermined lower limit value that is determined by a rated current of the rotation electric machine, wherein in a case where the torque command value is equal to or less than the predetermined reference command value, the at least one ECU sets the negative limit value of the d-axis current command value to (i) linearly decrease from a negative first reference value to a negative second reference value in a first range having a q-axis current varied from zero to a first q-axis current, (ii) keep at the negative second reference value in a second range having the q-axis current varied from the first q-axis current to a second q-axis current, and (iii) linearly increase from the negative second reference value to zero in a third range having the q-axis current varied from the second q- axis current to the rated current of the rotation electric machine.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/C.S.L./               Examiner, Art Unit 2846                                                                                                                                                                                         

/MUHAMMAD S ISLAM/               Primary Examiner, Art Unit 2846